UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                 January 29, 2015
                                                 ECO-013-E
                           No. 15-1253

                        In re: REVEL AC, INC., ET. AL.
                                     Debtors

                          IDEA BOARDWALK, LLC,
                                  Appellant

                           (D.N.J. No. 1-15-cv-00299)

Present: AMBRO, SHWARTZ and KRAUSE, Circuit Judges

     1.    Emergency Motion filed by Appellant Idea Boardwalk LLC for Stay and
           Expedited Appeal.

     2.    Motion to Dismiss Appeal and Response filed by Appellees NB
           Acquisition LLC, Revel AC Inc., Revel AC LLC, Revel Atlantic City LLC,
           Revel Entertainment Group LLC and SI LLC in Opposition to the Motion
           for Stay and Expedited Appeal.

     3.    Unopposed Motion filed by Appellees NB Acquisition LLC, Revel AC
           Inc., Revel AC LLC, Revel Atlantic City LLC, Revel Entertainment Group
           LLC and SI LLC to Exceed Page Limit for Motion to Dismiss Appeal and
           Response in Opposition to the Motion for Stay and Expedited Appeal.

     4.    Letter filed by Appellees Wells Fargo Bank, N.A. and Wells Fargo
           Principal Lending, LLC, joining in the Appellees’ Motion to Dismiss
           Appeal and Response in Opposition to the Emergency Motion for Stay and
           Expedited Appeal.

     5.    Reply by Appellant Idea Boardwalk LLC in Support of its Motion for Stay
           and Expedited Appeal.

     6.    Letter Motion by Appellant Idea Boardwalk LLC for Leave to File Exhibits
           in Excess of Court Imposed Twenty (20) Page Limit.

                                                  Respectfully,
                                                  Clerk/JK
                                             ORDER

       Appellant IDEA Boardwalk LLC filed a notice of appeal from the District Court’s
January 21, 2015 order denying its motion for a stay pending appeal. On January 29,
2015, Appellant filed in this Court an emergency motion for a stay pending appeal and to
expedite the appeal. The parties filed briefing on the issue and the Court heard oral
argument on Friday, February 6, 2015.

         It is hereby ORDERED that:

       The District Court order entered January 21, 2015 denying Appellant’s motion for
stay pending appeal is hereby REVERSED. 1 The case is remanded to the District Court
for entry of an order granting a limited stay as set forth below.

       The temporary stay entered by this Court on January 30, 2015 is hereby modified.
A stay is granted only to the extent Appellant seeks to stay paragraph 14 of the Sale
Order as it pertains to IDEA. No other provision of the Sale Order is affected by this stay
order, and thus the Sale is free to go forward in all other respects. The limited stay
imposed by this Court remains in force until the District Court enters a stay order in
conformity herewith.

       The Court will issue an Opinion in this matter at a later time. This Court takes no
position on the merits of the appeal pending in the District Court.

       Appellees’ motion to dismiss is denied, Appellant’s motion to expedite the appeal
is denied as moot, and Appellant’s motion to file exhibits in excess of the Court-imposed
twenty (20) page limit is granted.

         The mandate will issue forthwith.

                                                        By the Court,

                                                        s/ Thomas L. Ambro
                                                        Circuit Judge

Dated: February 6, 2015
PDB/JK/cc: All Counsel of Record




1
    Judge Shwartz would have affirmed the January 21, 2015 order and denied the stay.